Filed 4/12/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 84







Duwayne C. Glende, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160304







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable Lee A. Christofferson, Judge.



AFFIRMED.



Per Curiam.



Russell J. Myhre, P.O. Box 475, Valley City, ND 58072, for petitioner and appellant; submitted on brief.



Barbara L. Whelan, Assistant State’s Attorney, Walsh County Courthouse, 600 Cooper Ave., Third Fl., Grafton, ND 58237, for respondent and appellee; submitted on brief.

Glende v. State

No. 20160304



Per Curiam.

[¶1]	Duwayne Glende appealed a district court’s judgment summarily dismissing his application for post-conviction relief.  The district court dismissed Glende’s application as untimely under N.D.C.C. § 29-32.1-01(2) because he filed his application more than two years after his conviction became final and no exception applied to his case.  Glende argues the district court erred in dismissing his application because he suffered from a physical disability or mental disease that precluded him from timely asserting his application for post-conviction relief, and an exception to the two-year statute of limitations applied under N.D.C.C. § 29-32.1-

03(2).  We conclude the district court’s decision was not clearly erroneous, and summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner